     Case 2:19-cv-01162-TLN-DMC Document 29 Filed 09/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GARIOLD B. LEVI,                                  No. 2:19-CV-1162-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    J. CRAWFORD, et al.,
15                       Defendants.
16

17                  Plaintiff, proceeding pro se, brings this civil rights action pursuant to 42 U.S.C.

18   § 1983. Pending before the Court are Defendants’ motion to compel responses to request for

19   production of documents and special interrogatories (ECF No. 26).

20                  On February 13, 2020, the Court issued its order commencing discovery. See ECF

21   No. 21. Defendants claim that, on June 12, 2020, they served Plaintiff with requests for

22   production of documents, special interrogatories, and requests for admission. See ECF No. 26, pg.

23   3. Responses were due by July 30, 2020; however, Plaintiff did not respond. On August 3, 2020,

24   Defendants served Plaintiff with a meet and confer letter; however, Plaintiff has yet to respond to

25   the letter. On August 11, 2020, Defendants submitted this motion to compel. Plaintiff has filed no

26   opposition to the pending motion.

27   ///

28   ///
                                                        1
     Case 2:19-cv-01162-TLN-DMC Document 29 Filed 09/23/20 Page 2 of 2

 1                  Under Rule 37 of the Federal Rules of Civil Procedure, "a party seeking discovery

 2   may move for an order compelling an answer, designation, production, or inspection." Fed. R.

 3   Civ. P. 37(a)(3)(B). The court may order a party to provide further responses to an "evasive or

 4   incomplete disclosure, answer, or response." Fed. R. Civ. P. 37(a)(4). "District courts have 'broad

 5   discretion to manage discovery and to control the course of litigation under Federal Rule of Civil

 6   Procedure 16.'" Hunt v. County of Orange, 672 F.3d 606, 616 (9th Cir. 2012) (quoting Avila v.

 7   Willits Envtl. Remediation Trust, 633 F.3d 828, 833 (9th Cir. 2011)).

 8                  The party moving to compel bears the burden of informing the court (1) which

 9   discovery requests are the subject of the motion to compel, (2) which of the responses are

10   disputed, (3) why the party believes the response is deficient, (4) why any objections are not

11   justified, and (5) why the information sought through discovery is relevant to the prosecution of

12   this action. McCoy v. Ramirez, No. 1:13-cv-1808-MJS (PC), 2016 U.S. Dist. LEXIS 75435, 2016

13   WL 3196738, at *1 (E.D. Cal. June 9, 2016); Ellis v. Cambra, No. 1:02-cv-5646-AWI-SMS PC,

14   2008 U.S. Dist. LEXIS 24418, 2008 WL 860523, at *4 (E.D. Cal. Mar. 27, 2008).

15                  Here, Defendants have submitted various requests for discovery, to which Plaintiff

16   has failed to respond in a timely manner. Plaintiff has provided no explanation for his failure to

17   respond and has not filed an opposition to the pending motion. Accordingly, the Court hereby

18   grants Defendants’ motion to compel discovery (ECF No. 26). Plaintiff shall submit a response to

19   Defendants’ requests for production and special interrogatories within 30 days of the date of this

20   order. Plaintiff is warned that failure to comply with this order may result in sanctions, up to, and
21   including dismissal of this action.

22                  IT IS SO ORDERED.

23

24   Dated: September 23, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        2
